                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 JAMES FRANK CRAWFORD, JR.,
                                               Case No. 2:19-cv-13563
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 S. WAYDA-SLOMSKI and
 STACY REAM,

             Defendants.
                                      /

               OPINION AND ORDER DISMISSING THE CASE

      Plaintiff James Frank Crawford, Jr., a state inmate incarcerated at the Gus

Harrison Correctional Facility in Adrian, Michigan, filed a pro se complaint under 42

U.S.C. § 1983. ECF 1. Plaintiff alleged that Defendant S. Wayda-Slomski violated his

First, Sixth, and Fourteenth Amendment rights when she refused to make copies of

legal documents for him to file in the United States District Court for the Western

District of Michigan. Id. at 5. Plaintiff also alleged that Defendant Stacy Ream

violated his First Amendment rights when she refused to process his grievance. Id.

On December 12, 2019, the Court granted Plaintiff's motion to proceed in forma

pauperis ("IFP"). ECF 4. Having reviewed the complaint, the Court will dismiss the

case for failure to state a claim on which relief can be granted.

                                LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a) requires a complaint to set forth "a short

and plain statement of the claim showing that the pleader is entitled to relief," as




                                           1
well as "a demand for the relief sought." Fed. R. Civ. P. 8(a). The purpose of the rule

is to "'give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). Although the notice pleading standard does not

require "detailed" factual allegations, id., it does require more than the bare assertion

of legal conclusions or "an unadorned, the-defendant-unlawfully-harmed-me

accusation," Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "A pleading that offers 'labels

and conclusions' or 'a formulaic recitation of the elements of a cause of action will not

do.'" Id. (quoting Twombly, 550 U.S. at 555). "Nor does a complaint suffice if it tenders

'naked assertions' devoid of 'further factual enhancement.'" Id. (quoting Twombly,

550 U.S. at 557).

      Here, the Court granted Plaintiff leave to proceed IFP. ECF 4. Under the

Prison Litigation Reform Act ("PLRA"), the Court must sua sponte dismiss an in

forma pauperis complaint before service on a defendant if it determines that the

action is frivolous or malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. See 42

U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the Court is required to

dismiss a complaint seeking redress against government entities, officers, and

employees that it finds to be frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915A(b). A complaint "is frivolous if it lacks an arguable

basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).




                                            2
       To state a federal civil rights claim, a plaintiff must allege that: (1) he was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws

of the United States, and (2) the deprivation was caused by a person acting under

color of state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155 (1978). Pro se civil rights

complaints are construed liberally. Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

                                    DISCUSSION

       Plaintiff states that on August 20, 2019, he went to the prison law library to

make copies of exhibits to reopen two previously dismissed lawsuits filed in the

United States District Court for the Western District of Michigan. ECF 1, PgID 7. He

alleged that Defendant Wayda-Slomski, a librarian assistant, refused to make the

copies that he needed "to file a new suit" because he failed to show her a copy of his

complaint. Id. Plaintiff also alleged that Defendant Ream, a grievance coordinator,

refused to process his grievance regarding Defendant Wyda-Slomski's failure to make

the copies. Id. Plaintiff seeks a total of $15,000 against each Defendant, and an

injunction preventing Defendant Wayda-Slomski from requiring a copy of a complaint

before making copies, and one against Ream compelling Defendant Ream to address

Plaintiff's grievances. Id. at 8.

I.     Defendant Wayda-Slomski

       "To state a claim under [42 U.S.C.] § 1983, a plaintiff must allege the violation

of a right secured by the Constitution and laws of the United States, and must show

that the alleged deprivation was committed by a person acting under color of state

law." West v. Atkins, 487 U.S. 42, 48 (1988). With respect to Defendant Wayda-




                                           3
Slomski, it is well established that prisoners have a constitutionally protected right

of access to the courts under the First and Fourteenth Amendments. See e.g., Lewis

v. Casey, 518 U.S. 343, 354 (1996). To state a viable claim for interference with access

to the courts, a plaintiff must show an actual detriment to a pending or contemplated

litigation. See Lewis, 518 U.S. at 349; Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511

(6th Cir. 2001).

      "[T]he underlying cause of action . . . is an element that must be described in

the complaint, just as much as allegations must describe the official acts frustrating

the litigation." Christopher v. Harbury, 536 U.S. 403, 415 (2002). "Like any other

element of an access claim, the underlying cause of action and its lost remedy must

be addressed by allegations in the complaint sufficient to give fair notice to a

defendant." Id. at 416.

      Here, Plaintiff has not alleged actual detriment to a pending or contemplated

case. He references a desire to reopen two Western District of Michigan cases, but

offers no allegations to support his claim that his ability to avail himself to any legal

remedy has been lost. Plaintiff's first case, Crawford v. RSPM, No. 1:12-cv-407, ECF

25 (W.D. Mich. Aug. 6, 2012) (Jonker, C.J.), was dismissed on August 6, 2012, for

failure to state a claim and, his second case, Crawford v. Prison Health Services, No.

1:12-cv-409, ECF 132 (W.D. Mich. Dec. 11, 2014) (Neff, J.), was dismissed on

December 11, 2014, for failure to exhaust administrative remedies. Plaintiff failed to

assert how he lost his ability to reopen either of his closed cases because of his

uncopied exhibits, or why the uncopied exhibits are necessary to reopen the cases.




                                           4
Nor has he alleged how either of his two cases have substantive merit considering the

uncopied exhibits. Plaintiff also claims that he wishes to file another lawsuit, ECF 1,

PgID 7, but his allegation is completely conclusory. He alleges no facts regarding the

allegedly contemplated action.

      Plaintiff fails to allege a barrier impeding his access to the courts sufficient to

state a constitutional claim. He claims only that Defendant Wayda-Slomski requested

to see a copy of his underlying complaints before making copies of his proposed

exhibits. Id. at 5. He does not explain how Defendant Wayda-Slomski's seemingly

easy to comply with requirement was so onerous to his particular situation to create

a constitutional denial of his right to access the courts. Accordingly, Plaintiff fails to

state a claim for denial of access to the courts.

II.   Defendant Ream

      With respect to Plaintiff's allegations against Defendant Ream, there exists no

constitutionally protected due process right to "unfettered access to a prison

grievance procedure." Walker v. Mich. Dep't of Corr., 128 F. App'x 441, 445 (6th Cir.

2005). Nor does Michigan law create a liberty interest in the grievance procedure. See

Keenan v. Marker, 23 F. App'x 405, 407 (6th Cir. 2001). Because Plaintiff has no

liberty interest in the grievance process, his claims against Defendant Ream will be

dismissed.

      Having conducted the review required by the PLRA, the Court will dismiss the

complaint for failure to state a claim. 28 U.S.C. §§ 1915(e)(2) and 1915A(b).




                                            5
      For the same reasons that the Court dismisses the action, the Court discerns

no good-faith basis for an appeal. Leave to appeal in forma pauperis is therefore

denied. 28 U.S.C. § 1915(a)(3).

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Plaintiff James Frank Crawford,

Jr.'s civil rights complaint [1] is DISMISSED.

      IT IS FURTHER ORDERED that leave to appeal in forma pauperis is

DENIED.

      This is a final order that closes the case.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 18, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 18, 2019, by electronic and/or ordinary mail.

                                        s/ David Parker
                                        Case Manager




                                           6
